Case 1:19-cv-24649-DPG Document 92 Entered on FLSD Docket 04/30/2020 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 1:19-cv-24649-DPG

  GATOR COASTAL SHOPPING CENTRE, LLC

          Plaintiff,
  v.

  ZURICH AMERICAN INSURANCE COMPANY,
  et al.,

        Defendants.
  ____________________________________________/


   DEFENDANT, IRONSHORE SPECIALTY INSURANCE COMPANY’S MOTION TO
           STRIKE PLAINTIFF’S CLAIM FOR ATTORNEYS’ FEES

          Defendant, IRONSHORE SPECIALTY INSURANCE COMPANY (“IRONSHORE”),

  by and through its undersigned counsel and pursuant to Rule 12(f)(2), Federal Rules of Civil

  Procedure, hereby moves this Court to strike the claim for attorneys’ fees in the Amended

  Complaint filed by Plaintiff, GATOR COASTAL SHOPPING CENTRE, LLC (“Plaintiff”), and

  in support thereof, states:

          1.      The above-styled action involves a policy of insurance issued by IRONSHORE to

  the insured, Sears Holding Corporation (“Sears”), identified by policy number 000423109

  (“Policy”).

          2.      Plaintiff filed a thirty-six count Amended Complaint against IRONSHORE and

  seventeen additional Defendant insureds in the above-styled action with the alleged status of

  “Named Insured” or “Loss Payee” of the Policy.




                                                1
Case 1:19-cv-24649-DPG Document 92 Entered on FLSD Docket 04/30/2020 Page 2 of 3



         3.      The Amended Complaint includes a claim for attorneys’ fees pursuant to section

  627.428, Florida Statutes.

         4.      As explained in IRONSHORE’s Motion to Dismiss Plaintiff’s Amended

  Complaint, the Policy was executed and delivered to Sears in Illinois. Therefore, Illinois

  substantive law governs the Policy under the rule of lex loci contractus. See State Farm Mutual

  Automobile Ins. Co. v. Roach, 945 So. 2d 1160, 1163 (Fla. 2006).

         5.      Additionally, section 627.428, Florida Statutes does not apply to surplus lines

  insurers and IRONSHORE is a surplus lines insurer.

         6.      Thus, section 627.428, Florida Statutes is inapplicable.

         7.      Furthermore, Illinois law does not otherwise provide for recovery of attorneys’

  fees in any action by or against a company wherein there is only an issue of liability of a

  company on a policy or policies of insurance or the amount of the loss payable thereunder.

         8.      Therefore, this Court should strike the claims for attorneys’ fees in Plaintiff’s

  Amended Complaint.

         WHEREFORE, Defendant, IRONSHORE SPECIALTY INSURANCE COMPANY,

  respectfully requests that this Court enter an order striking the claim for attorneys’ fees in the

  Amended Complaint filed by Plaintiff, GATOR COASTAL SHOPPING CENTRE, LLC, and

  grant IRONSHORE such other relief as the Court deems appropriate under the circumstances.




                                                  2
Case 1:19-cv-24649-DPG Document 92 Entered on FLSD Docket 04/30/2020 Page 3 of 3



                                          BUTLER WEIHMULLER KATZ CRAIG LLP



                                          ________________________________
                                          WILLIAM R. LEWIS, ESQ.
                                          Florida Bar No.: 0879827
                                          wlewis@butler.legal
                                          Secondary:     bbroderick@butler.legal
                                          400 N. Ashley Drive, Suite 2300
                                          Tampa, Florida 33602
                                          Telephone:    (813) 281-1900
                                          Facsimile:    (813) 281-0900
                                          Attorney for Defendant, IRONSHORE SPECIALTY
                                          INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE

         I certify that I filed the foregoing Motion to Strike Attorneys’ Fees on this 30th day of

  April 2020, using the CM/ECF system, which will provide a copy on all counsel of record.




                                          WILLIAM R. LEWIS, ESQ.




                                                 3
